Citation Nr: 0901882	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-22 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to service connection for a head injury with 
blackouts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The veteran had active military service from February 1983 to 
July 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In December 2008 a Board videoconference hearing was held 
before the undersigned Veterans Law Judge.  The transcript of 
that hearing is of record.  

The veteran seeks service connection for a head injury with 
blackouts, which he attributes to a hit on the left side of 
his head with a baseball bat.

Service treatment records (STRs) dating from February 1982 to 
June 1986 include an August 1984 report of the veteran that 
showed a laceration on the left side of the head.  He 
reported that he was struck by a baseball bat.  The physician 
found a 5 centimeter laceration to the left side of the 
skull.  No depression of the skull or any abnormalities were 
noted.  In a June 1986 report of medical history the veteran 
indicated that he had, in pertinent part, the following:  
head injury, frequent or severe headaches, and dizziness or 
fainting spells.  

Private treatment records dating from May 1997 to June 1997 
show that the veteran was admitted in May 1997 for a 
neurological workup because of frequent episodes of blacking 
out over the past several days.  The veteran reported that he 
was recently involved in an altercation and apparently 
received blows and kicks to his head/neck area.  Since then 
he noticed increased dizzy spells and black-out spells. On 
average, he experienced three to four attacks per day.  The 
neurological impression was pre syncope/syncopal episode-
chronic in nature, in the setting of congenital cervical 
spinal stenosis, status post laminectomy; rule out post 
concussion syndrome; rule out possible subclinical 
posttraumatic seizure disorder.  A CT scan of the brain was 
ordered to look for posttraumatic changes.  The impression 
was negative noncontrast axial head CT.  The transcranial 
Doppler that was ordered to assess posterior cerebral 
circulation contained an impression of intact vertebral 
basilar flow.  The discharge diagnosis was cervical stenosis 
secondary to congenital cervical myopathy.  

VA treatment records dating from January 1997 to August 2004 
indicate that the veteran had a laminectomy in February 1997.  
A May 2004 neurology EEG interpretation was abnormal due to 
the presence of slowing in the right frontal and temporal 
area.  The physician noted that this "may be consistent with 
the history of head trauma in that area."

In February 2005 the veteran complained of and received 
treatment for blackout spells.  The veteran reported that he 
would suddenly be in a daze and everything would be in slow 
motion.  Physical examination was normal.  Impression was 
"possible partial complex vs. a dissociate status."

In March 2006 the veteran was accorded a compensation and 
pension (C&P) neurological disorders examination.  The 
examiner reports that the claims file was reviewed pursuant 
to this examination.  During the examination the veteran 
reported that he was in an altercation with another soldier 
and was hit by a baseball bat on the left side of his head 
causing a laceration with bleeding.  He further reported no 
loss of consciousness at the time.  The examiner stated that 
he "could not find any evidence that the subsequent events 
following the baseball bat injury sustained in August 21, 
1984 [as] the basis for the subsequent neurologic deficits."  
He further opined that the veteran's subsequent memory loss, 
dizziness, and syncopal attacks are not caused by or a result 
of the superficial laceration on the scalp that occurred in 
1984.

A September 2006 neurology report found a diagnosis of "loss 
of awareness spells of uncertain etiology, consider possible 
complex partial seizures based [on] mildly abnormal EEG and 
history of closed head injury."

During his October 2008 Board hearing the veteran testified 
that he did not have any blackouts prior to service.  He 
reported that he began noticing problems with his memory and 
blackouts following the altercation involving the baseball 
bat.  He further stated that he is in receipt of Social 
Security Administration (SSA) disability benefits.  It does 
not appear, however, that the administrative decision and the 
records upon which SSA relied in reaching its decision have 
been associated with the veteran's claims file.  The Court 
has held that VA's duty to assist encompasses obtaining 
medical records that supported an SSA award of disability 
benefits as they may contain information relevant to VA 
claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 
(1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2008); Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Those records should be requested, and 
associated with the veteran's claims file.  

The veteran should be accorded another compensation and 
pension (C&P) neurological examination to address the 
etiology of all neurological disorders present.  Another 
examination is warranted as the prior examination report did 
not include a rationale for the conclusion and did not 
address a second head injury in service and the complaints 
the veteran had at the time of separation.  The Board also 
notes that the veteran receives health care through VA.  VA 
is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request VA medical records pertaining to the veteran that are 
dated from August 20, 2004 to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request medical records from the 
Gainesville, Florida VAMC dating from 
August 20, 2004 to the present.  If no 
further treatment records exist, the 
claims file should be documented 
accordingly.

Also attempt to obtain any other 
evidence that is identified as relevant 
by the veteran during the course of the 
remand, provided that any necessary 
authorization forms are completed.  

2.  Request, directly from the SSA, 
complete copies of any determination on 
a claim for disability benefits from 
that agency, together with the medical 
records that served as the basis for 
any such determination.  All attempts 
to fulfill this development should be 
documented in the claims file.  If the 
search for these records is negative, 
that should be noted and the veteran 
must be informed in writing.

3.  Schedule the veteran for an 
examination with regard to his claims 
for service connection for head injury 
with blackouts.  The claims file must 
be made available to, and reviewed by, 
the examiner, and the examiner must 
note in his report that the claims file 
was reviewed.  All indicated tests must 
be performed, and all findings reported 
in detail.  The veteran must be 
provided with an opportunity to 
describe problems he has had with his 
blackouts and memory lapses since his 
discharge from active service.  The 
examiner is specifically requested to 
opine as to whether it is less likely 
than not (less than a 50 percent 
probability) or at least as likely as 
not (50 percent probability or greater) 
that a current right blackout disorder 
was incurred during active military 
service.  In that regard, the 
examiner's attention is specifically 
directed to the STRs dated from 
February 1982 to June 1986, which 
reference two head injuries and 
relevant complaints at the time of 
separation from service.  A complete 
rationale must be set forth in the 
report provided.

4.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  If any benefits sought remain 
denied, the veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 
